Case 18-34214-bjh11 Doc 31 Filed 03/13/19             Entered 03/13/19 17:11:36    Page 1 of 3


John D. Cornwell
Thomas D. Berghman
Munsch Hardt Kopf & Harr, P.C.
500 N. Akard St., Ste. 3800
Dallas, Texas 75201
Tel: (214) 855-7500
jcornwell@munsch.com
tberghman@munsch.com

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

In re:                                          §
                                                §        Case No. 18-34214
NOBLE REY BREWING, CO., LLC,                    §
                                                §        Chapter 11
         Debtor.                                §

                NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
              OF ALL NOTICES, PLEADINGS, ORDERS, AND OTHER PAPERS

         PLEASE TAKE NOTICE that Munsch Hardt Kopf & Harr, P.C., by and through the

undersigned, hereby makes an appearance on behalf of 1320 Properties LLC (“Landlord”), a

creditor and party-in-interest in the above-captioned proceeding (the “Bankruptcy Case”), and

files this Notice of Appearance and Request for Service of All Notices, Pleadings, Orders and

Other Papers (the “Notice of Appearance”) to request, pursuant to Fed. R. Bankr. P. 2002, 3017,

9007, and 9010 and 11 U.S.C. §§ 342 and 1109(b), that all notices given or required to be given

in the Bankruptcy Case, and that all pleadings, orders and other papers served or required to be

served in the Bankruptcy Case, be given and served upon:

                                         John D. Cornwell
                                MUNSCH HARDT KOPF & HARR, P.C.
                                    700 Milam Street, Suite 2700
                                       Houston, Texas 77002
                                   Telephone: (713) 222-1470
                                   Facsimile:    (713) 222-1475
                                      jcornwell@munsch.com

                                              -and-



4832-2167-0538_2 018281.00001
Case 18-34214-bjh11 Doc 31 Filed 03/13/19              Entered 03/13/19 17:11:36    Page 2 of 3


                                       Thomas D. Berghman
                                MUNSCH HARDT KOPF & HARR, P.C.
                                    500 N. Akard St., Ste. 3800
                                        Dallas, Texas 75201
                                   Telephone:     (214) 855-7554
                                   Facsimile:     (214) 978-4346
                                     tberghman@munsch.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without

limitation, motions, applications, complaints, demands, notices of motions, notices of

applications, notices of hearing, petitions, objections, answers, responses, replies, claims,

schedules, statements, operating reports, plans, disclosure statements, and all other pleadings,

requests or notices, whether formal or informal, whether written or oral, and whether transmitted

or conveyed by mail, other commercial carrier, hand delivery, facsimile, telegraph, telex, e-mail,

telephone or otherwise.

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance shall neither

constitute nor be deemed or construed as Landlord’s (a) waiver of the right to have final orders

in non-core matters entered only after de novo review by the United States District Court;

(b) waiver of the right to trial by jury in any proceeding to which such right exists in the

Bankruptcy Case or in any case, controversy, or proceeding related to the Bankruptcy Case;

(c) waiver of the right to have the United States District Court withdraw the reference in any

matter subject to mandatory or discretionary withdrawal; (d) waiver of the right to contest

jurisdiction or appropriate venue in the Bankruptcy Case or in any related proceeding; or

(e) waiver of any other rights, claims, actions, defenses, setoffs or recoupments which Landlord

has or may hereafter obtain, in law or in equity, all of which rights, claims, actions, defenses,

setoffs and recoupments Landlord hereby expressly reserves.




                                              Page 2
4832-2167-0538_2 018281.00001
Case 18-34214-bjh11 Doc 31 Filed 03/13/19            Entered 03/13/19 17:11:36    Page 3 of 3


Dated: March 13, 2019.                     Respectfully submitted,

                                           MUNSCH HARDT KOPF & HARR, P.C.

                                           By: /s/ Thomas Berghman
                                           John D. Cornwell
                                           Texas Bar No. 24050450
                                           Thomas D. Berghman
                                           Texas Bar No. 24085683
                                           500 N. Akard St., Ste. 3800
                                           Dallas, Texas 75201
                                           Tel: (214) 855-7500
                                           Fax: (214) 978-4346
                                           jcornwell@munsch.com
                                           tberghman@munsch.com

                                           Counsel for 1320 Properties LLC


                                CERTIFICATE OF SERVICE

         I hereby certify that on this 13th day of March, 2019, a true and correct copy of the
foregoing pleading was served electronically through the Court’s ECF transmission facilities on
all parties registered to receive ECF notice in the above-captioned case.

                                                     /s/ Thomas Berghman
                                                     Thomas D. Berghman




                                            Page 3
4832-2167-0538_2 018281.00001
